  Case 2:19-cv-07426-GW-GJS Document 40 Filed 07/28/20 Page 1 of 1 Page ID #:329


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-7426-GW-GJSx                                            Date      July 28, 2020
 Title             Raul A. Ramirez v. Penn Mutual Life Insurance Company, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER TO SHOW CAUSE RE SETTLEMENT


On July 27, 2020, Plaintiff Raul A. Ramirez filed a Notice of Settlement. The Court sets an order to
show cause re settlement hearing for September 21, 2020 at 8:30 a.m. The parties are advised the
hearing will be vacated, and no appearance will be required provided a stipulation to dismiss is filed by
noon on September 17, 2020.

All previously set deadlines and hearing dates are vacated and taken off-calendar.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
